Title: To George Washington from John Tayloe, 14 June 1799
From: Tayloe, John
To: Washington, George



Dear Sir
Mount Airy 14th June 1799

T’was my intention to have written you from Annapolis—on my return from Phi[ladelphi]a but my time would not allow me that pleasure—I therefore take this opportunity of returning you my

warmest thanks for your letter to the Secretary of War—Which I delivered him—He seemed much averse to my declining at this time the acceptance of the Majority in the Regiment of Light Dragoons—saying he did not know twould be necessary immediately to fill the vacancy—as there was not a probability of this Regiment being quickly raised—Under this idea—I consented to remain—as I had stood before—intending instantly to accept—provided the Service of the Regiment is required—else to decline the acceptance any time before the meeting of our next Assembly—provided a vacancy could be left for me—(of equal rank) in the Cavalry to be hereafter raised—This Mr McHenry could see no impropriety in—& promised me to write you—at the same time on the subject—& requested me to do the same—I trust no inconvenience to the service will arise from this arrangement—& that it will meet your full approbation. I pray you to present me very respectfully to Mrs Washington—& believe me with esteem your obliged & Obedt Servt

John Tayloe

